DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the claim amendments from 15 June 2022:
a. All claim objections are withdrawn.
b. All prior art rejections (102 and 103) are withdrawn.
c. In view of the amendment to claim 1 and the examiner’s amendment, claims 1-20 are in condition for allowance (reasons for allowance detailed below). 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel Ehrlich on 01 July 2022.

The application has been amended as follows: 
Claim 10 should be completely rewritten as follows:
A battery arrangement for a motor vehicle assembled according to the method of claim 1, wherein the battery arrangement has the at least one battery module, the cooling means for cooling the at least one battery module, and the frame, wherein the at least one battery module is attached to the first side of the cooling means and the frame is at least attached to the at least one battery module, wherein the at least one battery module is attached to the first side of the cooling means by means of an adhesive layer between the at least one battery module and the module support region of the first side of the cooling means; wherein the cooling means comprises the separating element providing the first side, which has the edge region and the transition region which connects the edge region to the module support region, wherein the separating element is elastically flexible, at least in the transition region; and wherein the frame is mounted on the arrangement of the at least one battery module and the cooling means such that at least the portion of the frame rests on the edge region of the separating element.

Claim 1 is allowable. Claim 10, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim in view of the Examiner’s amendment. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth in the Office action mailed on 27 October 2021, is hereby withdrawn and claim 10 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
Claim 1 is allowed. Claims 2-20 depend from the allowed claim thus are also allowed for the same reasons. The following is an examiner’s statement of reasons for allowance: Matecki teaches the frame 30 has struts 32, wherein the struts 32 have a widened portion 40 forming a projection in a direction perpendicular to the extension of the struts. However, Matecki does not teach, or suggest, the widened portion 40 of the strut 32 has at least one screw hole and screw screwed through the at least one screw hole ant at least partially into, or only through a portion of, the at least one battery module. In other words, there is no teaching or suggestion to include a hole and screw in the widened portion. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA KOROVINA whose telephone number is (571)272-9835. The examiner can normally be reached M-Th 7am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANNA KOROVINA/Examiner, Art Unit 1729  

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729